861 So.2d 1288 (2004)
Lorraine WALUKIEWICZ, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 5D03-415.
District Court of Appeal of Florida, Fifth District.
January 9, 2004.
Lorraine Walukiewicz, Altamonte Springs, Pro Se.
John D. Maher, Deputy General Counsel, Unemployment Appeals Commission, Tallahassee, for Appellee.
PER CURIAM.
Lorraine Walukiewicz appeals a final order of the Unemployment Appeals Commission affirming a decision of an unemployment appeals referee that Ms. Walukiewicz was disqualified from receiving unemployment benefits because she was discharged for misconduct connected with her work. We affirm.
The standard of review of an administrative agency's adjudicative findings is whether the findings are supported by competent, substantial record evidence. If they are so supported, the findings may not be disturbed on appeal. See, Brown v. Unemployment Appeals Commission, 633 So.2d 36 (Fla. 5th DCA), review denied, 642 So.2d 1362 (Fla.1994), cert. denied, 513 U.S. 1082, 115 S.Ct. 733, 130 L.Ed.2d 636 (1995). Upon careful review of the record we conclude that the findings are supported by sufficient evidence. We cannot substitute our judgment for that of the referee.
AFFIRMED.
SHARP, W., MONACO, and TORPY, JJ., concur.